  Case: 3:18-cv-00353-SLO Doc #: 16 Filed: 06/22/20 Page: 1 of 2 PAGEID #: 955




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

ANGELA BRYANT,                            : Case No. 3:18-cv-353
                                          :
       Plaintiff,                         : Magistrate Judge Sharon L. Ovington
                                          : (by full consent of the parties)
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
       Defendant.                         :


                               DECISION AND ENTRY


      This case is before the Court on the parties’ Joint Motion for an Award of

Attorney Fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. (Doc.

#15). Specifically, the parties stipulate to an award to Plaintiff of attorney fees in the

amount of $3,850.00 in full satisfaction and settlement of any and all claims Plaintiff

may have under the EAJA in the above case. The award of attorney fees will satisfy

all of Plaintiff’s claims for fees, costs, and expenses under 28 U.S.C. § 2412 in this

case. Their motion is not intended to set precedent for, or a representation of, any

specific hourly rate or a total number of hours. Any fees paid belong to Plaintiff, and

not her attorney, and can be offset to satisfy pre-existing debt that Plaintiff owes the

United States under Astrue v. Ratliff, 560 U.S. 586 (2010).

       After the Court enters this award, if counsel for the parties can verify that

Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the
   Case: 3:18-cv-00353-SLO Doc #: 16 Filed: 06/22/20 Page: 2 of 2 PAGEID #: 956




 award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly

 signed by Plaintiff and counsel.

                       IT IS THEREFORE ORDERED THAT:

      1.     The Parties’ Joint Motion for an Award of Attorney Fees under
             the Equal Access to Justice Act (Doc. #15) is accepted and
             Defendant shall pay Plaintiff=s attorney fees, costs, and
             expenses in the total amount of $3,850.00;

      2.     Counsel for the parties shall verify, within thirty days of this
             Decision and Entry, whether or not Plaintiff owes a pre-
             existing debt to the United States subject to offset. If no such
             pre-existing debt exists, Defendant shall pay the EAJA award
             directly to Plaintiff=s counsel pursuant to the EAJA assignment
             signed by Plaintiff and counsel; and

      3.     The case remains terminated on the docket of this Court.

      IT IS SO ORDERED.

Date: June 22, 2020                             s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge




                                            2
